DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6/8/2022 has been entered. Claims 5-7, 9-11 and 14-16 remain pending in the application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2022, 8/5/2022 and 8/25/2022 were filed after the mailing date of the Non-Final Office Action on 6/8/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Regarding claim 7, line 4, the limitation “the other groove” appears to be amended to recite “the another groove” in order to refer to “another groove” recited in claim 7, line 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (US 6,719,726 B2) in view of Matsuzaki (JP 2006019580 A, English translation is being referred for the specification) in view of Lauer (US 2017/0080204 A1) and further in view of Christensen et al. (US 2003/0208165 A1).
Regarding claim 5, Meng discloses a catheter assembly (figure 2), comprising: 
a catheter adapter (figure 7), wherein the catheter adapter comprises a distal end (see “d” in figure 7 below), a proximal end (see “p” in figure 7 below), an inner wall (inner wall the forms hollow portion inside the device shown in figure 7) extending between the distal end and the proximal end, a lumen (hollow portion inside the device shown in figure 7 below) formed by the inner wall, and a side port (see “SP” in figure 7 below), 
a septum housing 27 disposed within the lumen of the catheter adapter (figure 11), wherein a distalmost end (end where element “PR” is present in figure 7 below) of the septum housing 27 comprises a protrusion (see “PR” in figure 7 below), wherein the inner wall is sized and configured to receive the protrusion (see “PR” in figure 7 below) in a connection manner (some form of connection exist between “PR” in figure 7 below and the inner wall); and 
a septum 29 (figure 2) at least partially disposed within the septum housing 27 and proximal to the side port (see “SP” in figure 7 below), wherein the septum 29 is configured to at least substantially seal the lumen (hollow portion inside the device shown in figure 7 below). 
Meng is silent regarding wherein the inner wall comprises a groove,  wherein the groove of the inner wall is sized and configured to receive the protrusion in a snap fit, wherein when the protrusion is in the snap fit, the protrusion is disposed in an interference fit with the groove, wherein in response to the septum housing being inserted into the proximal end of the catheter adapter, the protrusion is biased inwardly, wherein in response to the protrusion being further inserted into the proximal end of the catheter adapter and aligning with the groove, the protrusion moves resiliently outward such that the protrusion is retained in the groove in the snap fit.
However, Matsuzaki teaches a design of a waterproof case (figure 3) wherein the inner wall (inner wall of element 1 in figure 3) comprises a groove 4 (figure 3); wherein the groove 4 of the inner wall is sized and configured to receive the protrusion in a snap fit (figure 3), wherein when the protrusion 9 is in the snap fit (see page 2, lines 21-22), the protrusion 9 is disposed in an interference fit (figure 3) with the groove 4, wherein in response to the housing 2 being inserted into the proximal end (end of element of the element 3) of the second piece, for the purpose of using an alternative well-known connection means to securely hold the two components (septum housing and catheter adapter in Meng) (page 2, lines 21-28).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the connection between the septum housing and the catheter adapter of Meng to incorporate wherein the inner wall comprises a groove; wherein the groove of the inner wall is sized and configured to receive the protrusion in a snap fit, wherein when the protrusion is in the snap fit, the protrusion is disposed in an interference fit with the groove, wherein in response to the septum housing being inserted into the proximal end of the catheter adapter as taught by Matsuzaki for the purpose of using an alternative well-known connection means to securely hold the two components (septum housing and catheter adapter in Meng) (page 2, lines 21-28).
Meng modified in view of Matsuzaki will result in using the protrusion of Meng to fit with the groove. Since protrusion is already present on the septum housing as taught by Meng, one of ordinary skill in the art will place groove on the inner wall to achieve same connection as taught by Matsuzaki. Additionally, according to MPEP 2144.04 (VI)(A), it would be obvious to reverse the parts if the reversal do not change operation. Therefore, one of ordinary skill in the art would be able to place groove on the inner wall of Meng because reversal of placement do not change the operation of the device of Meng.
Meng modified in view of Matsuzaki is silent regarding wherein in response to the septum housing being inserted into the proximal end of the catheter adapter, the protrusion is biased inwardly, wherein in response to the protrusion being further inserted into the proximal end of the catheter adapter and aligning with the groove, the protrusion moves resiliently outward such that the protrusion is retained in the groove in the snap fit.
However, Lauer teaches a design of a valve (figure 2a) wherein in response to the housing 70b being inserted into the proximal end of the body 70a, the protrusion 823 (paragraph 0209, element 70b is flexible and therefore, when snapping element 70b, element 70b will be biased inwardly) is biased inwardly, wherein in response to the protrusion 823 being further inserted into the proximal end of the body and aligning with the groove (opening in element 70a where element 823 comes into contact, the protrusion moves resiliently outward such that the protrusion 823 is retained in the groove in the snap fit for the purpose of using a well known alternative snapping connection (paragraph 0209).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the movement of the protrusion of Meng/Matsuzaki to incorporate wherein in response to the septum housing being inserted into the proximal end of the catheter adapter, the protrusion is biased inwardly, wherein in response to the protrusion being further inserted into the proximal end of the catheter adapter and aligning with the groove or opening, the protrusion moves resiliently outward such that the protrusion is retained in the groove or opening in the snap fit as taught by Lauer for the purpose of using a well known alternative snapping connection (paragraph 0209).
Meng/Matsuzaki/Lauer are further silent regarding wherein the septum housing is secured to the inner wall by bonding between protrusion on the distal end of the septum housing and the inner wall of the lumen of the catheter adapter; wherein the bonding comprises laser or ultrasonic welding.
However, Christensen teaches a design of a luer access connector (figure 1) wherein the septum housing 12 (figure 2) is secured to the inner wall (inner wall of element 19) by bonding between the protrusion (see “P” in figure 2 below) and the inner wall; wherein the bonding comprises laser or ultrasonic welding (paragraph 0094, lines 17-25) for the purpose of permanently securing the septum housing to the inner wall (paragraph 0094, lines 17-25).
Therefore, it would have been prima facie obvious to modify the connection between the one or more protrusions and inner wall of Meng/ Matsuzaki/Lauer to incorporate wherein the septum housing is secured to the inner wall by bonding between the protrusion and the inner wall; wherein the bonding comprises laser or ultrasonic welding as taught by Christensen for the purpose of permanently securing the septum housing to the inner wall (paragraph 0094, lines 17-25).

    PNG
    media_image1.png
    336
    774
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    748
    516
    media_image2.png
    Greyscale


Regarding claim 7, Meng discloses wherein an exterior of the catheter adapter comprises a safety mechanism engagement feature (see “SF” in figure 7 above), wherein the safety mechanism engagement feature (see “SF” in figure 7 above) includes another groove (“SF” in figure 7 above is a groove) configured to selective couple with a V-clip (an appropriate sized V-clip could be used to couple with “SF” in figure 7 above), Meng is silent regarding wherein the other groove is spaced apart from the groove.
However, as explained in the rejection of claim 5 above, Meng modified in view of Matsuzaki will result in placing the groove in the inner wall of Meng to couple with the protrusion of Meng. Therefore, the modified device formed by modifying Meng in view of Matsuzaki will result in having a modified device comprising the other groove is spaced apart from the groove.

Regarding claim 9, Meng discloses wherein the septum 29 and the septum housing 27 are disposed proximal to the side port (see “SP” in figure 7 above).

Regarding claim 10, Meng discloses further comprising an introducer needle 31, wherein the septum housing 27 is configured to be retained within the catheter adapter when the introducer needle 31 is withdrawn (column 7, lines 12-33) proximally through the catheter adapter and the septum 29.

Regarding claim 11, Meng discloses wherein the septum 29 comprises a distal piece 29b and a proximal piece 29a proximate the distal piece 29b.

Regarding claim 14, Meng discloses wherein the distal end (end of element 29b furthest away and outside of element 27) of the septum 29 is not disposed within the septum housing 27.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (US 6,719,726 B2) in view of Matsuzaki (JP 2006019580 A, English translation is being referred for the specification) in view of Lauer (US 2017/0080204 A1) in view of Christensen et al. (US 2003/0208165 A1) and further in view of Rosenbluth et al. (US 5,007,898).
Regarding claim 15, Meng/Matsuzaki/Lauer/Christensen (hereinafter referred as “modified Meng”) discloses the claimed invention substantially as claimed, as set forth above in claim 5. Meng further discloses wherein the distal end of the septum 29 is secured within the lumen of the catheter adapter by a connection means (figure 7). However, Meng is silent regarding the connection means being friction fit. One of ordinary skill in the art could construe that absence of any connections means would refer to friction fit.
Additionally, Rosenbluth teaches a design of a balloon dilation catheter (figure 1) comprising a septum connected to the adapter by friction fit (column 9, lines 39-42) for the purpose of using a well-known connection means (column 9, lines 39-42).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to replace the connection means of modified Meng to incorporate a friction means as taught by Rosenbluth for the purpose of using a well-known connection means (column 9, lines 39-42).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Meng et al. (US 6,719,726 B2) in view of Matsuzaki (JP 2006019580 A, English translation is being referred for the specification) in view of Lauer (US 2017/0080204 A1) in view of Christensen et al. (US 2003/0208165 A1), discloses wherein the septum comprises a distal piece, a proximal piece, and a hollow interior portion enclosed by the distal piece and the proximal piece, wherein a portion of the distal piece is disposed proximate the protrusion but is silent regarding a portion of the distal piece is disposed within the groove in combination with other claimed limitations of claim 16.

Response to Arguments
Applicant’s arguments with respect to claim 5 have been considered but are moot because the arguments do not apply in view of the present rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783